United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, PEKIN POST
OFFICE, Pekin, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0780
Issued: December 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 17, 2021 appellant filed a timely appeal from a March 2, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation benefits and medical benefits, effective March 2, 2021, as she no longer had
disability or residuals causally related to her accepted January 31, 1983 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 3, 1983 appellant, then a 29-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 31, 1983 she sustained a low back injury when
pushing overloaded trucks of newspapers while in the performance of duty. She stopped work on
January 31, 1983 and intermittently returned to work thereafter. OWCP accepted the claim for
acute lumbosacral strain and permanent aggravation of L4-5 degenerative disc disease.
In an August 18, 1987 decision, OWCP issued a formal loss of wage-earning capacity
(LWEC) determination. It found that appellant’s actual earnings as an insurance clerk effective
April 22, 1985 fairly and reasonably represented her wage-earning capacity. OWCP reduced her
wage-loss compensation finding that she had a 39 percent wage-earning capacity.
By decision dated August 28, 1997, OWCP modified the August 18, 1987 LWEC
determination finding that appellant earned more in her position as a supervisor tha n in her prior
position. It found that the supervisor position, effective August 7, 1989, fairly and reasonably
represented her wage-earning capacity and was vocationally suitable. OWCP concluded that
appellant had an 87 percent wage-earning capacity.
In a letter dated April 6, 2017, appellant advised OWCP that she was considering retiring
as she would turn 64 on May 28, 2017. She, in e-mail correspondence dated April 12, 2017,
informed OWCP that May 12, 2017 would be her last day of work due to her retirement. On
June 21, 2017 appellant elected to receive FECA benefits in preference to Office of Personnel
Management benefits.
On June 24, 2020 OWCP informed appellant that periodic medical reports were required
for claimants receiving prolonged disability compensation to support any claims for continuing
disability. It advised her regarding the information required to be included in the medical report
and afforded her 30 days to provide this evidence.
In a progress note dated August 31, 2020, Dr. Thomas F. Gleason, a Board-certified
orthopedic surgeon, noted appellant’s history of injury and medical treatment. He advised that he
had treated her since 2016 for cervical syndrome, cervical spondylosis, questionable lumbar
radicular syndrome, and had last evaluated her on January 25, 2018. Under impression,
Dr. Gleason diagnosed left lumbar questionable radicular syndrome with degenerative disc disease
involving L1-2 and L3-5. A review of x-rays taken that day showed moderate-to-severe lumbar
degenerative disc disease with disc space narrowing and spurring listh esis at right L3-4.
Dr. Gleason noted no change since the prior August 10, 2017 x-rays. Next, he reviewed a July 11,
2016 lumbar magnetic resonance (MRI) scan which demonstrated L1-2, L3-5 severe degenerative
disc disease with L1-2 inferiorly extruded disc with L2-3 and L4-5 moderate stenosis. In response
to OWCP’s June 24, 2020 letter, Dr. Gleason indicated that causal relationship between the
2

Docket No. 85-0275 (issued February 26, 1985).

2

January 31 1983 employment injury and diagnosed conditions was based upon subjective
complaints. He indicated that appellant’s disability due to the January 31, 1983 employment injury
was reflected by her low back and left lower extremity examination findings.
In an October 5, 2020 electromyograph (EMG), Dr. Igor Rechitsky, a neurologist, reported
a normal bilateral lower extremity and lumbar paraspinal electrodiagnostic study. He found no
evidence of lumbosacral radiculopathy.
On October 26, 2020 OWCP referred appellant, along with a statement of accepted facts
(SOAF), a copy of the case record, and a series of questions, to Dr. Theodore J. Suchy, an
osteopathic Board-certified orthopedic surgeon, for a second opinion evaluation regarding the
status of her accepted January 31, 1983 employment injury.
A November 10, 2020 MRI scan of appellant’s lumbar spine revealed progression in
degree of S-shaped scoliosis, L1-2 central/left paracentral herniation, slightly progressed left
foraminal stenosis, and progression of spondylosis.
In a report dated November 19, 2020, Dr. Suchy noted that he had reviewed the SOAF and
appellant’s medical record. He related that as a result of her January 31, 1983 employment injury
she had sustained a lumbar strain, with lumbar myositis, and perhaps a temporary aggravation of
some degenerative disc disease. Dr. Suchy provided physical examination findings and reported
that appellant’s current diagnoses were long standing lumbar and thoracic spondylosis with
progressive degenerative scoliosis and degenerative disc disease, and no evidence of lumbar
radiculopathy. He opined that her condition was unrelated to her work injury 30 years ago and
instead was a natural progression of her thoracolumbar degenerative disc disease, he added that
this progression was “in no way initiated or accelerated by the injury in 1983.” Dr. Suchy
concluded that appellant had no disability due to the January 31, 1983 work injury. In an attached
work capacity evaluation (Form OWCP-5c) form of even date, he advised that she was capable of
performing sedentary work with restrictions.
On December 16, 2020 OWCP issued a notice, proposing to modify the August 28, 1987
LWEC determination based on Dr. Suchy’s opinion that appellant no longer had disability due to
the accepted January 31, 1983 employment injury. It advised her that it recommended to reduce
her compensation to zero and that no further medical treatment be approved as she no longer had
disability or residuals causally related to the January 31, 1983 employment injury.
By notice dated January 25, 2021, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits because she no longer had disability or residuals causally
related to her accepted January 31, 1983 employment injury. It found that the weight of the
medical evidence rested with Dr. Suchy, who found that she no longer had any disability or
residuals due to the accepted January 31, 1983 employment injury. OWCP afforded appellant 30
days to submit any opposing evidence. No additional evidence was received.
By decision dated March 2, 2021, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective that day. It found that the weight of the medical
opinion evidence rested with the November 19, 2020 report of Dr. Suchy who indicated that she

3

was neither disabled from work, nor had residuals as a result of her January 31, 1983 employment
injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits. 3 It may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment. 4
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment. 7
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective March 2, 2021.
OWCP accepted the claim for acute lumbosacral strain and permanent aggravation of L45
degenerative disc disease. On October 26, 2020 it referred appellant, a SOAF, and a series of
questions to Dr. Suchy for a second opinion evaluation. In his November 19, 2020 report,
Dr. Suchy advised that appellant sustained a lumbar strain with lumbar myositis and perhaps a
temporary aggravation of her degenerative disc disease due to the January 31, 1983 employment
injury. He also concluded that her condition was chronic, had not been aggravated by the
January 31, 1983 employment injury, and that her condition was the natural progression of her
thoracolumbar spine degenerative disease disc disease, unrelated to the January 31, 1983
employment injury. Dr. Suchy found that appellant had no disability due to the January 31, 1983
employment injury.

3

R.R., Docket No. 20-1653 (issued May 17, 2021); A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59
ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
4

J.M., Docket No. 21-0071 (issued August 27, 2021); T.S., Docket No. 19-0476 (issued September 24, 2020); A.G.,
Docket No. 18-0749 (issued November 7, 2018); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
5

J.O., Docket No. 20-0519 (issued November 30, 2020); R.R., Docket No. 19-0173 (issued May 2, 2019); Del K.
Rykert, 40 ECAB 284, 295-96 (1988).
6

M.R., Docket No. 20-0993 (issued August 27, 2021); J.W., Docket No. 19-1014 (issued October 24, 2019); L.W.,
Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).
7

M.E., Docket No. 20-0877 (issued August 17, 2021); L.S., Docket No. 19-0959 (issued September 24, 2019); R.P.,
Docket No. 18-0900 (issued February 5, 2019).

4

The Board finds that Dr. Suchy’s report was inconsistent with the SOAF. OWCP accepted
that appellant sustained a permanent aggravation of L4-5 degenerative disc disease due to the
January 31, 1983 work injury. It is well established that a physician’s opinion must be based on a
complete and accurate factual and medical background. When OWCP has accepted an
employment condition as occurring in the performance of duty, the physician must base his opinion
on these accepted conditions. 8 OWCP procedures and Board precedent dictate that when an
OWCP medical adviser, second opinion specialist, or referee physician renders a medical opinion
based on a SOAF which is incomplete or inaccurate or does not use the SOAF as the framework
in forming his or her opinion, the probative value of the opinion is seriously diminished or negated
altogether.9
As noted, in his November 19, 2020 report, Dr. Suchy found that appellant might have
sustained a temporary aggravation of her degenerative disc disease , but not a permanent
aggravation. He further found that the progression of appellant’s degenerative condition was a
natural progression “in no way initiated or accelerated by the injury in 1983.” As Dr. Suchy did
not rely on the SOAF regarding the accepted conditions, the Board finds his report to be of
diminished probative value.10 Accordingly, the Board finds that OWCP did not meet its burden
of proof to terminate appellant’s wage-loss compensation and medical benefits, effective
March 2, 2021.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective March 2, 2021.

8

G.B., Docket No. 20-0750 (issued October 27, 2020); V.S., Docket No. 19-1792 (issued August 4, 2020); T.P., 58
ECAB 524 (2007); Del K. Rykert, 40 ECAB 284 (1988).
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990). See also D.E., Docket No. 17-1794 (issued April 13, 2018); K.V., Docket No. 15-0960 (issued
March 9, 2016); Paul King, 54 ECAB 356 (2003).
10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2021 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: December 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

